IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


GEORGE HOGAN, III,

             Appellant,

 v.                                                     Case No. 5D16-1301

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 9, 2017

Appeal from the Circuit Court
for Orange County,
Heather L. Higbee, Judge.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Appellant’s convictions and sentences except as to Orange County

Circuit Court Case No. 2015-CF-006417-0.        As to that case, as the State properly

concedes, Appellant cannot be convicted of fraudulent use of a credit card and petit theft.
See Wolf v. State, 679 So. 2d 351 (Fla. 5th DCA 1996). On remand, the trial court shall

vacate Appellant’s petit theft conviction in Case No. 2015-CF-006417-0.

      AFFIRMED in part, REVERSED in part, and REMANDED.


COHEN, C.J., ORFINGER and EDWARDS, JJ., concur.




                                          2